DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinn (US 200/0245043 A1).
Shinn ‘043 discloses a land clearing attachment (10) comprising:
regarding claim 1,
a housing (16) including a connecting mechanism (“standard interface linkage” per para. 0022) for connection with a tractor device (11) and adapted to enable the tractor device (11) to carry the land clearing attachment (10);
a rotor (14) rotatably supported by the housing, the rotor having a first end opposite a second end and a cylindrical sidewall (12) extending from the first end to the second end defining an outer surface, and the rotor (14) adapted to rotate about an axis and rotation of the rotor about the axis is powered by the tractor device;
a first row of knives (15) connected to the cylindrical sidewall (12) and positioned radially outward from the outer surface relative to the axis; and
wherein the first row of knives (15) is offset at an angle from the first end to the second end such that the first row of knives (15) wind semi-helically (Figs. 4 and 5) around the outer surface (12) of the rotor (14);
regarding claim 2,
a holder (inherently) connected to one knife (15) and connected to the cylindrical sidewall (12), wherein the one knife is within the first row of knives;
regarding claim 6,
at least two knives (15) in the first row of knives, wherein the at least two knives are spaced apart from each other, and a leading edge on each of the at least two knives cuts on a different plane as the rotor is rotated about the axis;
regarding claim 7,
at least one knife (15) within the first row of knives;
a leading cutting edge on the at least one knife, wherein the leading cutting edge is positioned above a bottom surface of the at least one knife, wherein the leading cutting edge is adapted to chip away material;
regarding claim 8,
a second row of knives (15) connected to the cylindrical sidewall (12) and positioned semi-helically (Figs. 4 and 5) around the outer surface of the rotor (14) and spaced from the first row of knives (12);
regarding claim 9,
wherein the first and second rows spiral about 90° relative to the axis along the outer surface of the rotor (Fig. 6);
regarding claim 10,
a third row of knives (15) connected to the cylindrical sidewall (12) and positioned semi- helically (Figs. 4 and 5) around the outer surface of the rotor (14) and spaced from the first row and the second row (Fig. 6);
regarding claim 11,
wherein the first, second, and third rows spiral about 90° relative to the axis along the outer surface of the rotor (Fig. 6);
regarding claim 12,
a fourth row of knives (15) connected to the cylindrical sidewall (12) and positioned semi-helically (Figs. 4 and 5) around the outer surface of the rotor (14) and spaced from the first row, the second row, and the third row (Fig. 6); and
regarding claim 13,  
wherein the first, second, third, and fourth rows spiral about 90° relative to the axis along the outer surface of the rotor (Fig. 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinn (US 200/0245043 A1).
Regarding claims 14 and 15, Shinn ‘043 fails to teach a fifth row of knives.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the land clearing attachment of Shinn such that it would have comprised a fifth row of knives connected to the cylindrical sidewall and positioned semi-helically around the outer surface of the rotor and spaced from the first row, the second row, the third row, and the fourth row, wherein the first, second, third, and fourth rows would have been positioned to spiral about 72                        
                            °
                        
                     along the length of the outer surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One having ordinary skill in the art would have been motivated to make the modification enhance the degree of land working.
Allowable Subject Matter
Claims 16-21 are allowed.

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tm/
12 December 2022